DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-24 are pending. Claims 14-16 and 19-24 are objected to. Claims 1-13 and 17-18 are rejected.   

Election/Restrictions
Applicant's election of Group I (claims 1-24), with a species election of compound 65, in the reply filed on Dec. 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9, 11-13, 15, 17-18, and 21-22 read on the elected species of compound 65 as being drawn to a compound of Formula I,
    PNG
    media_image1.png
    509
    288
    media_image1.png
    Greyscale
, wherein A is the amidino 
    PNG
    media_image2.png
    141
    204
    media_image2.png
    Greyscale
, X is SO2, R1 and R3 are Cl, a and c are 1, and b is 0. See specification page 58.
Examination of the elected invention was conducted in accordance with MPEP 803.02. The method of using the elected species appears allowable in view of the prior art; therefore, examination of the Markush-type claim has been extended to the method of using the compounds of claim 13: 
    PNG
    media_image3.png
    349
    187
    media_image3.png
    Greyscale
, wherein R’ is Cl or CF3 and A is -NH-C(=NH)-CH3 or -NH-C(=NH)-NH-C(=O)-CH3. Claim 13 appears allowable over the prior art; therefore, claims 14, 16, 19-20 and 23-24 have been rejoined.
Examination was further extended to the method of using the compounds of claim 9: 
    PNG
    media_image4.png
    500
    273
    media_image4.png
    Greyscale
, wherein R14 is H, optionally-substituted alkyl, optionally-substituted Claim 9 also appears allowable over the prior art; therefore, claim 10 has been rejoined. 
The search was extended to the method of claim 6, wherein, in the compounds of Formula I,  A is 
    PNG
    media_image5.png
    114
    245
    media_image5.png
    Greyscale
. Claim 6 appears allowable over the prior art.
The search was further extended to the method of claim 1, wherein in the compounds of Formula I,  A is an amidino-containing moiety. Prior art was found on this embodiment. Since art was found on nonelected species, wherein A is an amidino-containing moiety, subject matter not embraced by this embodiment is withdrawn from further consideration.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Priority

    PNG
    media_image6.png
    115
    618
    media_image6.png
    Greyscale


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 8, 2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Specification
The disclosure is objected to because of the following informalities:
Page 13 line 14 of the substitute specification recites “arC1-6alkyl”, which contains a misspelling. Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Compound I, Compound II, Compound III, Compound IV, Compound VII, and Compound VIII from Figures 1, 2, and/or 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 9 and 13 are objected to because of the following informalities: 
Claim 9, line 3, recites “or gout, in a subject” from which the comma should be deleted.
Claim 13, line 3, recites “or gout, in a subject” from which the comma should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 7-8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by McElroy et al. WO 2012/068529 A2 (pub. May 24, 2012; priority date: Nov. 18, 2011).
McElroy et al. discuss treating a variety of conditions and disorders mediated by CB1 receptor by administering a therapeutically effective amount of a compound of the structure 
    PNG
    media_image7.png
    287
    308
    media_image7.png
    Greyscale
, wherein Q is CH2C(NOH)NH2 or CH2CH2(NOH)NH2, Y” is 4-Cl, X” is H, and X is Cl. The compounds are effective CB1 cannabinoid receptor blockers. See, e.g., ¶ [00130], ¶ [0124], ¶ [0072], ¶ [0078] (“liver fibrosis”), claim 1 (compounds 6 and 8), claim 3 (“treating a disease selected from obesity, diabetes, dyslipidemias, [] hepatic disorders, cancers”), claim 4 (“insulin resistance”), and claim 8 (“cirrhosis”). This anticipates the claimed invention as follows:
Claim 1, a method for treating fibrosis, cirrhosis or reversing insulin resistance in a subject, comprising administering a therapeutically effective amount of the compound 
    PNG
    media_image8.png
    219
    281
    media_image8.png
    Greyscale
 or
    PNG
    media_image9.png
    194
    294
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    512
    292
    media_image10.png
    Greyscale
, wherein A is an amidino-containing moiety, R1 and R3 are Cl, a and c are 1, b is 0, and X is SO2.
Claims 2, 3 and 8, for treating liver fibrosis, wherein A is an amidino-containing moiety.
Claim 5, wherein A is an amidino-containing moiety, X is SO2, a and c are 1, and b is 0.
Claim 7, wherein A is an amidino-containing moiety.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al. WO 2012/068529 A2 (pub. May 24, 2012; priority date: Nov. 18, 2011) in view of Huang et al. Dig. Liver Dis. 2011, 43, 188-193 (published online Oct. 8, 2010).
McElroy et al. discuss treating a variety of conditions and disorders mediated by CB1 receptor by administering a therapeutically effective amount of a compound of the structure 
    PNG
    media_image7.png
    287
    308
    media_image7.png
    Greyscale
, wherein Q is CH2C(NOH)NH2 or CH2CH2(NOH)NH2, Y” is 4-Cl, X” is H, and X is Cl. The compounds are effective at modulating activity of CB1 cannabinoid receptor. See, e.g., ¶ [00130], ¶ [0124], ¶ [0072], ¶ [0070], ¶ [0078] (“liver fibrosis”), claim 1 (compounds 6 and 8), claim 3 (“treating a disease selected from obesity, diabetes, dyslipidemias, [] hepatic disorders, cancers”), claim 4 (“insulin resistance”), and claim 8 (“cirrhosis”). 
McElroy et al. does not teach using the compounds to treat liver cancer.
Huang et al.  teach “[l]iver fibrosis is a typical response to chronic liver injury that ultimately leads to further complications such as cirrhosis, liver failure, or liver cancer. [] 
Since McElroy teaches treating hepatic disorders, such as liver fibrosis, by administering CB1-modulating compounds, such as compound 6 or 8, a PHOSITA would have had reason to administer the compounds to a patient that developed liver cancer as a result of liver fibrosis. By treating the liver fibrosis, the liver cancer would have been reasonably expected to be ameliorated, based on Huang’s teaching that anti-fibrotic effects are beneficial for such treatment. And that modulating CB1 can up-regulate death signaling factors and down regulate survival factors in liver cancer. Administering compound 6 or 8 to a subject would have rendered obvious the instant claims as follows:
Claim 1, a method for treating fibrosis or liver cancer in a subject, comprising administering a therapeutically effective amount of the compound 
    PNG
    media_image8.png
    219
    281
    media_image8.png
    Greyscale
 or
    PNG
    media_image9.png
    194
    294
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    512
    292
    media_image10.png
    Greyscale
, wherein A is an amidino-containing moiety, R1 and R3 are Cl, a and c are 1, b is 0, and X is SO2.
Claims 2, 3 and 8, for treating liver fibrosis, wherein A is an amidino-containing moiety.
Claim 4, for treating liver cancer.
Claim 5, wherein A is an amidino-containing moiety, X is SO2, a and c are 1, and b is 0.
Claim 7, wherein A is an amidino-containing moiety.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-13 and 17-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. 9,765,031 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘031 patent claims a compound of Formula (I), 
    PNG
    media_image11.png
    429
    245
    media_image11.png
    Greyscale
, such as 

    PNG
    media_image12.png
    484
    236
    media_image12.png
    Greyscale
 (wherein R5 is, e.g., methyl), and a method of treating obesity, diabetes, non-alcoholic and alcoholic fatty liver disease, a co-morbidity of obesity, gout, etc., the method comprising administering to a subject said compound. See, e.g., claims 1, 20, 22, 27 and 32. Furthermore, in determining how to fully use the compounds claimed, a PHOSITA would be aware of additional uses disclosed in the specification, such as treating liver fibrosis or liver cancer. See, e.g., col. 4 lines 34-37 and col. 5 lines 13-26. Thus, the claims render unpatentable the methods encompassed by instant claims 1-13 and 17-18.
Claims 1-5 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. 10,787,419 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘419 patent claims a compound of Formula (I), 
    PNG
    media_image11.png
    429
    245
    media_image11.png
    Greyscale
, wherein 
    PNG
    media_image13.png
    99
    292
    media_image13.png
    Greyscale
 , which is inherently an amidino-containng moiety. According to claims 5-8, X is SO2, R1 is preferably Cl (a is 1), R2 is preferably H (b is 0), and R3 is preferably Cl (c is 1).  In determining how to use the compounds claimed, a PHOSITA would look to the specification, which teaches treating liver fibrosis or liver cancer. a method of treating obesity, diabetes, non-alcoholic and alcoholic fatty liver disease, a co-morbidity of obesity, gout, etc., by administering to a subject said compound. See, e.g., claims 1-2, col. 4 lines 34-37 and col. 5 lines 13-26. Thus, the claims render unpatentable the methods encompassed by instant claims 1-5 and 7-8.

Allowable Subject Matter
Claims 14-16 and 19-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest art is McElroy et al. WO 2012/068529 A2, discussed above.
Conclusion  
No claims are allowed.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626